Citation Nr: 1019279	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
seizures.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fatigue.

3.  Entitlement to service connection for disability 
manifested by headaches and head pain, to include as due to 
undiagnosed illness.

4.  Entitlement to service connection for disability 
manifested by memory loss, to include as due to undiagnosed 
illness.

5.  Entitlement to service connection for disability 
manifested by numbness and tingling, to include as due to 
undiagnosed illness.

6.  Entitlement to service connection for disability 
manifested by neck pain, to include as due to undiagnosed 
illness.
REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to 
February 1988 and from October 1988 to October 1992.  His 
service included active service in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 C.F.R. 
§§ 3.2(i), 3.317(d).

By a decision entered in November 2001, the RO in Buffalo, 
New York disallowed the Veteran's claim for service 
connection for seizures and fatigue.  The RO notified the 
Veteran of its decision, and of his appellate rights, but he 
did not initiate an appeal within one year.  As a result, 
that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103.

The present matter comes to the Board of Veterans' Appeals 
(Board) on appeal from decisions by the ROs in Buffalo, New 
York, and San Diego, California that disallowed the Veteran's 
previously denied claims for service connection for seizures 
and fatigue and denied new claims for service connection for 
disability manifested by headaches/head pain, memory loss, 
numbness and tingling, and neck pain, to include as due to 
undiagnosed illness.

By way of an Appeal Election Form, dated in February 2008, 
the Veteran omitted from the list of issues he wished to 
appeal the matter of his entitlement to service connection 
for disability manifested by speech difficulty.  By letter to 
the Veteran dated later that same month, the RO notified him 
that it appeared from his submission that he did not wish to 
appeal that issue.  He was informed that he could submit a 
notice of disagreement (NOD) as to the issue at any time 
prior to September 21, 2008.  38 C.F.R. §§ 20.201, 20.302(a).  
No NOD as to that issue has since been received.  As a 
result, the Board has no present jurisdiction to consider it.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the Veteran's claims for service connection for seizures and 
fatigue.  For the reasons set forth below, the remaining 
issues on appeal-including the underlying matter of the 
Veteran's entitlement to service connection for disabilities 
manifested by seizures and fatigue-are being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  By a decision entered in November 2001, the RO in 
Buffalo, New York denied the Veteran's claim for service 
connection for seizures and fatigue on grounds that the 
Veteran's seizures could not be attributed to service and 
fatigue was not shown.  The RO notified the Veteran of its 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.

2.  Evidence received since the time of the November 2001 
decision includes current evidence of fatigue and medical 
reports that raise questions with respect to the etiology of 
the Veteran's seizures.




CONCLUSIONS OF LAW

1.  The RO's November 2001 decision denying service 
connection for seizures and fatigue is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103 (2001).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for seizures.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.156, 3.317 (2009).

3.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for fatigue.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.156, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the Act amended 38 U.S.C.A. §§ 1117 and 1118, pertaining to 
compensation for disabilities occurring in veterans of the 
Persian Gulf War.  In June 2003, VA promulgated regulations 
to implement the Act.  See Compensation and Pension 
Provisions of the Veterans Education and Benefits Expansion 
Act of 2001, 68 Fed. Reg. 34,539 (June 10, 2003) (now 
codified at 38 C.F.R. § 3.317).  With exceptions not here 
applicable, current law requires, among other things, that in 
order to obtain compensation for an undiagnosed illness, the 
disability in question must not be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2009). 

If a disability is shown to be attributable to a known 
clinical diagnosis, service connection may nevertheless be 
established for the diagnosed entity on a "direct" basis.  
Generally speaking, "direct" service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.306 (2009).  Ordinarily, in order to prove direct service 
connection, there must be competent, credible evidence of (1) 
a current disability, (2) in-service incurrence or 
aggravation of an injury or disease, and (3) a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

As noted above, the Veteran's claims for service connection 
for seizures and fatigue have been the subject of an adverse 
prior final decision.  See Introduction, supra.  As a result, 
those claims may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such 
as the Veteran's-evidence is considered "new" if it was 
not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes VA and private clinical 
reports that reflect the Veteran's complaints of fatigue.  
The evidence also includes medical reports that raise 
questions with respect to the etiology of the Veteran's 
seizures, including several reports from Dr. H.S., M.D., and 
the report of a March 2006 VA Persian Gulf register 
examination.  This evidence was not before adjudicators when 
the Veteran's claims were denied in November 2001, relates to 
unestablished facts necessary to substantiate the claims 
(i.e., that he has fatigue and that his seizures may be of 
unknown or uncertain origin) and, assuming its credibility, 
raises a reasonable possibility of substantiating the claims.  
It is therefore new and material.  The claims for service 
connection for seizures and fatigue are reopened.  

In view of the Board's present action on these claims, there 
is no need to engage in any analysis with respect to whether 
the requirements of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009)), have been satisfied with respect to the 
question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  That matter is moot.


ORDER

The Veteran's claims for service connection for disabilities 
manifested by seizures and fatigue are reopened; to this 
limited extent, the appeal is granted.


REMAND

When the Veteran filed his original claim for VA compensation 
benefits in March 2001, he indicated that he had been 
receiving workers' compensation benefits for a seizure 
disorder since November 2000.  The records associated with 
that award have not been sought or obtained.  Because those 
records could bear on the outcome of the Veteran's appeal, 
efforts should be made to procure them.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2009).

The Veteran was last examined for VA compensation purposes 
more than three years ago, in November 2006.  Although the 
examiner concluded, in essence, that the Veteran had a 
seizure disorder, and that his symptoms of fatigue, 
headaches/head pain, memory loss, and numbness and tingling 
were residuals thereof, the examiner did not provide a 
detailed rationale for her conclusions.  Very little 
reference was made to the Veteran's long and complex medical 
history, including what has been described as 
"inconclusive" results with respect to the etiology of his 
seizure in November 2000; statements from care providers, 
including Dr. H.S., M.D., to the effect that many of the 
Veteran's symptoms cannot be readily explained; and the 
conclusion, contained in the report of a July 2006 VA 
neurological consult, that the Veteran's seizures are 
attributable to a hyperventilation syndrome.  The examiner 
also diagnosed the Veteran with a normal cervical spine 
examination, without reference to prior reports of magnetic 
resonance imaging (MRI), at least one of which (in March 
2002) was interpreted to reveal some degenerative change.  
Under the circumstances, it is the Board's conclusion that 
the Veteran should be afforded a new examination.  A remand 
is required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  With appropriate release(s) from the 
Veteran, obtain a complete copy of any 
judicial/administrative file(s) or other 
available records pertaining to the award of 
workers' compensation referenced in his 
original claim for VA compensation benefits, 
filed in March 2001.  Any new or additional 
(i.e., non-duplicative) evidence obtained, 
if any, should be associated with the claims 
file.

2.  Obtain copies of records pertaining to 
any relevant VA treatment the Veteran has 
received since December 8, 2006, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The evidence obtained, if any, 
should be associated with the claims file.

3.  After the foregoing development has been 
completed, arrange to have the Veteran 
scheduled for appropriate examination(s) for 
purposes of assessing the likely etiology of 
his complaints of fatigue, headaches/head 
pain, memory loss, numbness and tingling, 
neck pain, and seizures.  The claims file 
must be made available to, and reviewed by, 
each examiner called upon to examine the 
Veteran.  The examiner(s) should determine 
if there are any objective medical 
indications that the Veteran is suffering 
from fatigue, headaches/head pain, memory 
loss, numbness and tingling, and neck pain.  
The examiner(s) should provide details about 
the onset, frequency, duration, and severity 
of the Veteran's complaints, and should 
discuss what precipitates and relieves them.  
It should then be determined, based on a 
review of symptoms, physical findings, and 
laboratory tests, if these problems are 
attributable to any known diagnostic entity 
or entities.  All necessary testing should 
be performed.  Examinations by appropriate 
specialists should be conducted with regard 
to any of the foregoing symptoms, or 
abnormal findings pertaining thereto, that 
cannot be attributed to a known clinical 
diagnosis.  The examiner(s) should consider 
that symptom-based "diagnoses" are not 
considered known diagnostic entities for 
compensation purposes.  The examiner(s) 
should also consider that the Veteran has 
previously been found to suffer from, among 
other things, chronic lymphocytic meningitis 
and hyperventilation syndrome, and that he 
has had at least one MRI of the cervical 
spine (in March 2002) that was interpreted 
to reveal some degenerative change.  The 
final report of the examination(s) should 
set forth a list of diagnosed conditions 
pertaining to the Veteran's complaints of 
fatigue, headaches/head pain, memory loss, 
numbness and tingling, neck pain, and 
seizures; an opinion as to whether it is at 
least as likely as not (i.e., whether it is 
50 percent or more probable) that any of 
those diagnosed conditions can be attributed 
to service, including the "low level" of 
nerve agents to which he may have been 
exposed while stationed in the Persian Gulf 
(as documented in a letter from the Office 
of the Secretary of Defense, dated in July 
1997); and a separate list of any symptoms, 
abnormal physical findings, and abnormal 
laboratory test results relating to those 
complaints that cannot be attributed to a 
known clinical diagnosis.  A complete 
rationale for all opinions must be provided.

4.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The remanded matters must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


